Paragraph third of the motion to correct, that "defendant was not told who was to endorse the note for five hundred dollars," should have been granted; other paragraphs of the motion were properly disallowed. If the motion to correct had been allowed in its entirety, the subordinate facts would still have supported the conclusions reached by the trial court, and the judgment. The motion to correct should have been accompanied by exceptions to the refusal to find. General Statutes, § 5830. Other errors assigned, in refusing to find additional facts as requested, are not properly before us, since they were not incorporated in the motion to correct, and this appeal was taken under General Statutes, §§ 5829, 5830.
   There is no error.